                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA

M.B., A MINOR, BY AND THROUGH JAMES                           CIVIL ACTION
Rocco, III, ESQUIRE, HER GUARDIAN AD LITEM
                            MINOR-PLAINTIFF,
                        V.                                    NO. 2:18-cv-00756-GEKP

SCHUYLKILL COUNTY, ET AL.

                               DEFENDANTS.



                                              ORDER
       AND NOW, this c:l}?'#-- day of tr/_~                 , 2019, upon the submission of the

parties and with the express understanding and agreement by Jenna Kraycer-Tuzze (counsel for

former Defendants, Catholic Social Services of the Diocese of Scranton, Inc. and Geneva

Mathuse, (hereinafter collectively referred to as the "CSS")), and J.W.'s Guardian Ad Litem, Seth

Weber, Esquire, the Court finds as follows:

       1.      J. W. is a minor and may not have a recollection or understanding of documents

that may involve him;

       2.      As a result, it is necessary for J.W.'s Guardian Ad Litem to be provided an

opportunity to review any records related to J.W. for the purposes ofrepresenting J.W.'s interests

including representing, in particular, any interests J.W. may have related to the materials in

possession of CSS; and

       3.      CSS has already provided J.W.-related records to Mr. Weber pursuant to his

services as J.W.'s Guardian Ad Litem.

       NOW, THEREFORE, IT IS HEREBY ORDERED as follows:
          1.    The guardian ad !item shall review any documents already provided to him by

counsel for CSS for the sole purpose of determining what, if any, action the guardian ad !item

wishes to take with respect to the interests of J.W;

          2.   Upon the completion of the guardian ad !item's review of the CSS documents, he

will provide instructions to counsel for CSS as to what, if any, redactions that should be made in

accordance with the Court's April 24, 2019 Memorandum (Doc. No. 79);

          3.   Following the guardian ad !item's review and after any redactions that CSS is

directed to make to its documents, such documents should be produced to all parties to this

matter;

          4.   All parties will handle such documents in accordance with the Court's May 10,

2019 Amended Protective Order (Doc. No. 84);

          5.   J.W.'s Guardian Ad Litem will maintain a detailed privilege log with regard to any

redacted materials;

          6.   J.W.'s Guardian Ad Litem will provide redacted materials to the Court for in

camera review should there be a redaction challenge; and

          7.   No person or party may be deemed to have violated any state or federal law or

regulation as a result of proceeding under this order.


                                              BY THE COURT:




                                                 2
